Citation Nr: 0414034	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a sinus and upper 
respiratory disorder identified as sinusitis, rhinitis, nasal 
lesion, deviated septum, sleep apnea, and an upper airways 
resistance disease.

2.  Entitlement to an evaluation in excess of 20 for a right 
knee disability.

3.  Entitlement to an effective date earlier than March 18, 
1998 for the granting of service connection for a bilateral 
foot disorder.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The veteran and C.H., a VA congressional liaison



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to 
September 1976 and from May 1978 to November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Portland Regional Office (RO), which denied entitlement 
to the benefits enumerated above.

In June 2003, the veteran testified at a hearing before the 
undersigned at the Portland RO.  At that time, the record was 
held open for 60 days to allow the veteran to submit 
additional evidence.  Such was received without a waiver of 
agency of original jurisdiction review.  Inasmuch as these 
records are either duplicative or irrelevant to the issue of 
earlier effective date, the Board may proceed to reach a 
final decision on this issue.

As set forth below, the issues of service connection for a 
sinus and/or upper respiratory disability, an increased 
rating for a right knee disability, and TDIU are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  


FINDINGS OF FACT

1.  By rating decision in August 1985, the RO denied service 
connection for bilateral pes planus and for residuals of 
right and left foot injuries; he received notice of the 
August 1985 rating decision that month, but he did not 
initiate an appeal.

2.  In May 1995, the veteran filed a claim of service 
connection for a left foot disability, which the RO denied by 
November 1996 rating decision; he received notice of the May 
1995 rating decision that month, but he did not initiate an 
appeal.

3.  On March 18, 1998, the veteran filed a claim of service 
connection for bilateral pes planus; which the RO initially 
denied by April 1998 rating decision as new and material 
evidence had not been received.

4.  In August 2001 and in January 2002, and within the 
appellate period, the RO received medical records pertinent 
to the nature and etiology of the veteran's bilateral 
disability of the feet.

5.  By April 2002 rating decision, the RO granted service 
connection for a bilateral foot disorder to include pes 
planus, plantar fasciitis, hallux limitus/rigidus, first 
metatarsophalangeal joint degenerative changes, and 
posteriortibial tendonitis effective March 18, 1998.

6.  Other than the claims noted above, the veteran did not 
express any intention of pursuing a claim of service 
connection for a bilateral foot disability at any time.


CONCLUSION OF LAW

The criteria for an effective date prior to March 18, 1998 
for the grant of service connection for residuals of a 
bilateral foot disability have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

VCAA notice is not required for "downstream" issues on 
which a notice of disagreement has been filed (such as the 
rating or effective date assigned following a grant of 
service connection).  VAOGCPREC 8-2003 (December 22, 2003).  
The Board notes that the veteran was notified of the 
provisions of VCAA by the April 2002 rating decision in which 
service connection for a bilateral foot disability was 
granted with an effective date of March 18, 1998.  The 
veteran filed a notice of disagreement with respect to that 
effective date in June 2002.  Because he was already informed 
of the provisions of VCAA in the original decision with which 
he expressed disagreement, no further VCAA notice need be 
provided.  Id.

In any event, the veteran has not alluded to any evidence 
outstanding which could be obtained, nor does a review of the 
claims file suggest the existence of any such evidence which 
would support his claim for an earlier effective date.  

Factual Background 

Service medical records reflect that the veteran complained 
of right and left foot pain, due to injury, on occasion 
during his military service.  A number of routine medical 
examinations found the feet to be normal.  On the October 
1984 separation medical examination report, the veteran's 
feet were said to be normal.

By August 1985 rating decision, the RO denied service 
connection for flat feet explaining that this pre-existing 
condition was not found to have been aggravated during 
service.  The RO also denied service connection for residuals 
of a right foot injury and for residuals of a left foot 
injury.  The veteran received notice of this decision and his 
appeal rights that month.  He did not initiate an appeal, 
timely or otherwise, and that decision became final.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).

In July 1990 and in July 1991, the veteran filed claims of 
service connection for a right foot disability.  These claims 
were denied by rating decisions in November 1990 and January 
1993, respectively.  Service connection for a right knee 
disability was ultimately granted effective July 6, 1990 by 
an August 1998 hearing officer's decision emanating from the 
July 1990 denial and ensuing appeal.  The Board notes that 
the issue of an increased rating for the veteran's service-
connected right knee disability is presently before the 
Board.

In May 1995, the veteran filed a claim of service connection 
for left foot pes planus.  By November 1996 rating decision, 
the RO denied the veteran's claim, finding that new and 
material evidence sufficient to reopen this previously 
decided claim had not been submitted.  See 38 C.F.R. § 3.156 
(2001).  The veteran was sent notice of the RO's decision and 
appeal rights that month, but he did not initiate an appeal, 
timely or otherwise.

On March 18, 1998, the veteran filed a claim of service 
connection for bilateral pes planus asserting that this 
condition was aggravated during his second period of service.

By April 1998 rating decision, the RO denied service 
connection for bilateral pes planus and a disorder of the 
feet as sufficient new and material evidence to reopen the 
claim had not been received.  Id.  The veteran filed a timely 
notice of disagreement in September 1998.  38 C.F.R. 
§§ 20.200, 20.201, 20.302.  

August 2001 VA medical records indicated a diagnosis of 
severe bilateral pes planus with plantar fasciitis and 
posterior tibial tendonitis of the right foot.  The veteran's 
bilateral foot problems were said to have been present for 
many years.

In January 2002, the RO received private medical records 
dated in August 1995 that were not previously of record 
reflecting left foot complaints and diagnoses relevant 
thereto.

By April 2002 rating decision, the RO did grant service 
connection, on the basis of aggravation of a pre-existing 
disability, for a bilateral foot disorder identified as pes 
planus, plantar fasciitis, hallux limitus/rigidus, first 
metatarsophalangeal joint degenerative changes, and posterior 
tibial tendonitis.  The RO assigned an effective date of 
March 18, 1998 for the grant of service connection as that 
was the date of claim and new and material evidence, which 
first linked the development of current foot pathology to 
military service, was received within the appellate period.  

In June 2002, the veteran expressed disagreement with the 
effective date assigned, and at his June 2003 hearing, the 
veteran testified that he "continually" filed claims of 
service connection for his bilateral foot disability and that 
his new claims should have been construed as notices of 
disagreement.  He further alleged that the effective date of 
service connection should have been the day after separation 
from service because the original denial of service 
connection for a bilateral disability of the feet was denied 
by August 1985 rating decision, that is, within one year of 
separation from service.  He did not point to any specific 
statements or evidence which could be construed as a notice 
of disagreement, or claim to reopen earlier than March 1998.

Law and Regulations 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  VA's failure to forward the application form waives 
the requirement to file a formal application.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en banc) aff'd 39 F.3d 
1574 (Fed. Cir. 1994); 38 C.F.R. 3.109, 3.155.  The one-year 
period does not begin to run until the formal application is 
sent.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

38 C.F.R. § 3.157 (2003) provides for instances in which 
examination or hospitalization reports will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law, if the report relates to a 
disability which may establish entitlement, subject to the 
requirements of 38 C.F.R. § 3.114 (2003).  38 C.F.R. § 
3.157(b)(1) specifies that, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability is not compensable in degree, receipt of 
a VA examination or hospitalization report will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  Also, the date of receipt of evidence from 
a private physician or layman of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).

A VA hospitalization record cannot be considered as an 
informal claim for purposes of an earlier effective date for 
service connection where there has not been a prior 
allowance, or disallowance of a formal claim for compensation 
based on the noncompensable nature of the disability in 
question.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200 (2003).  A decision of 
a duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).

VA's regulatory definition of a notice of disagreement is "A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement."  The regulation 
continues to state that while special wording is not 
required, the notice of disagreement must be in terms that 
can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (2003).

To be a valid notice of disagreement, correspondence must 
specifically give attention lack of agreement in order to 
indicate the desire for appellate review.  See Gallegos v. 
Principi, 283 F.3d 1309, (Fed. Cir. 2002).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2001).

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, such shall not commence earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (2003).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  [An amended version of 38 C.F.R. § 3.156 
applies only to petitions to reopen filed since August 29, 
2001, and hence does not apply in the instant case.  See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001)]

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2003).  Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active duty.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).

Analysis

First, the veteran contends that the effective date for the 
grant of service connection for his bilateral foot disability 
should be the day following discharge from service.  This 
argument must fail because the evidence does not necessarily 
reflect that entitlement to service connection arose within 
the year following separation.  38 C.F.R. § 3.400(b)(2)(i).  
Indeed, on the separation medical examination, the veteran's 
feet were found to be normal.

Initially, service connection for a bilateral foot disability 
was denied by August 1985 rating decision.  Although apprised 
of his appellate rights, the veteran did not appeal that 
decision, and it became final.  38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103.  Similarly, the veteran did not 
appeal the November 1996 rating decision denying service 
connection for a left foot disability.  That decision too 
became final.  Id.

By April 2002 rating decision, the RO granted service 
connection for a bilateral foot disability.  Such decision 
was rendered pursuant to a renewed claim of service 
connection for a bilateral foot disability received March 18, 
1998 and was decided based on the receipt of new and material 
evidence in August 2001 and January 2002.  This evidence 
linked the development of the veteran's current foot 
pathology to his military service.  Because this new evidence 
was received after two final disallowances of service 
connection, the effective date is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r).  Because, the August 2001 VA 
medical records reflect that the veteran's bilateral foot 
disability began many years prior, the date of claim, 
specifically March 18, 1998 is the appropriate effective 
date.  Id.  See also 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.160(e).

The Board notes that the veteran claims to have filed notices 
of disagreement to the denials of service connection noted 
above, and that they are therefore not final.  See 38 C.F.R. 
§ 20.201; Gallegos, supra.  This simply does not appear to be 
the case.  In this regard, the Board has carefully examined 
the veteran's multi-volume claims file and finds that, 
although he initiated, and even appealed, claims for benefits 
during the years since service, he did not file any notice of 
disagreement pertinent to either the August 1985 and November 
1996 rating decisions.  The Board agrees that the veteran did 
indeed file several claims pertinent to a right leg and knee 
disability.  This is not tantamount, however, to the filing 
of a claim of service connection or notice of disagreement 
regarding the feet.  See 38 C.F.R. § 20.201; Gallegos, supra.  

Nor did he file a claim to reopen prior to March 18, 1998.  
Thus, those two decisions (August 1985 and November 1996 ) 
are final, and an earlier effective date cannot be linked to 
their respective dates of claim.  38 C.F.R. §§ 3.158(a), 
3.400(q), (r), 20.1103.  Pursuant to the discussion above, 
and effective date earlier than March 18, 1998 is not 
warranted.

Finally, the Board recognizes that upon questioning at his 
June 2003 hearing, the veteran indicated that he thought that 
the August 1985 rating decision was clearly and unmistakable 
erroneous.   Upon further questioning and clarification, it 
appears that the veteran has restricted his claim to 
entitlement to an earlier effective date by asserting that he 
filed notices of disagreement with rating decisions that the 
RO construed as final.  In this regard, he did not set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact of law in the RO's decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient.  


ORDER

Entitlement to an effective date prior to March 18, 1998 for 
the grant of service connection for a bilateral disability of 
the feet is denied.



REMAND

In order that the veteran be fully apprised of the provisions 
of VCAA, the RO must send him a letter detailing the 
provisions of VCAA as well as information regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran is claiming entitlement to service connection for 
a sinus and upper respiratory disorder identified as 
sinusitis, rhinitis, nasal lesion, deviated septum, sleep 
apnea, and an upper airways resistance disease.  Essentially, 
the veteran is asserting that the failure to treat adequately 
a chronic, constant, and year-round respiratory condition in 
service has led to his present condition.  

In connection with this claimed disability, the RO must 
obtain Portland VA medical records dated from May 2003 to the 
present.  As well, after securing the necessary release, the 
RO must obtain computed tomography (CT) scans of the sinuses 
from Oregon Health Sciences University.  Finally, the RO must 
schedule a VA medical examination to determine whether the 
veteran indeed suffers from a sinus and upper respiratory 
disorder identified as sinusitis, rhinitis, nasal lesion, 
deviated septum, sleep apnea, and an upper airways resistance 
disease that has resulted from failure to treat adequately a 
chronic, constant, and year-round respiratory condition in 
service.  

The Board notes that because the veteran indicated at his 
June 2003 travel Board hearing that he had appointments 
scheduled at the Portland VAMC, the Board is compelled to 
seek these records before rendering a decision regarding an 
increased rating for a right knee disability.  In addition, 
because the veteran's right knee was last comprehensively 
examined in April 2002, the Board requires an additional 
examination of the right knee in order to prevent the record 
from becoming stale between the time the new medical records 
are obtained and the date upon which this case returns to the 
Board.

Although April 2002 VA medical records reflect that the 
veteran exercises vigorously for two and one half hours a day 
in order to combat chronic insomnia, he asserts that he is 
unable to work due to service-connected disabilities.  A May 
2003 statement from a VA physician reflects that certain of 
the veteran's functional restrictions have limited the 
likelihood of his maintaining full-time employment.  This 
statement is not based on a full medical examination and 
assessment.  The veteran, therefore, should be scheduled for 
a VA medical examination to determine whether he is able to 
maintain substantially gainful employment.  If not, the 
examiner should state which disabilities prevent the veteran 
from undertaking such employment.  The Board notes that the 
veteran's service-connected disabilities are as follows: 
irritable bowel syndrome, bilateral pes planus, chronic 
prostatitis, status post arthroscopy surgeries of the right 
knee with arthritis and sinovitis, a history of dislocation 
of the left shoulder, hemorrhoids, and chondromalacia of the 
left patella.

Finally, as noted above, the veteran did not waive RO 
consideration of evidence that he submitted in connection 
with his hearing before the Board.  Such evidence, along with 
the hearing transcript and evidence developed pursuant to 
this remand, should be considered in conjunction with the 
readjudication of the issues herein on appeal.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
veteran must be informed of his and VA's 
respective responsibilities regarding 
obtaining and furnishing evidence.  

2.  After securing the necessary release, 
the RO should obtain copies of CT scan 
results from Oregon Health Sciences 
University.

3.  The RO should obtain VA medical 
records from the Portland VAMC dated from 
May 2003 to the present.

4.  Next, the RO should schedule a VA 
medical examination to determine the 
nature and etiology of the veteran's 
claimed sinus and/or upper respiratory 
disorder (the veteran is claiming a sinus 
and upper respiratory disorder identified 
as sinusitis, rhinitis, nasal lesion, 
deviated septum, sleep apnea, and an 
upper airways resistance disease).  All 
necessary diagnostic tests should be 
accomplished.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

5.  The veteran should be furnished a VA 
orthopedic examination to evaluate the 
current nature of his right knee 
disability.  The examiner should assess 
right knee range of motion as well as any 
other matter related to the right knee 
that might be relevant to a complete 
rating determination.  The examiner is 
requested to identify the nature, 
frequency, duration, and severity of all 
manifested orthopedic symptoms 
attributable to the veteran's right knee 
disability, to include commentary as to 
any resulting functional loss.  The 
examiner should provide an opinion as to 
whether the physical limitations claimed 
by the veteran are consistent with and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  All necessary diagnostic tests 
should be accomplished.  A rationale for 
all conclusions must be provided.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  

6.  The RO should schedule a VA medical 
examination to determine the veteran's 
employment capabilities and/or 
limitations due to his service-connected 
disabilities.  The examiner should 
describe all of the functional 
limitations resulting from irritable 
bowel syndrome, bilateral pes planus, 
chronic prostatitis, status post 
arthroscopy surgeries of the right knee 
with arthritis and sinovitis, a history 
of dislocation of the left shoulder, 
hemorrhoids, and chondromalacia of the 
left patella and determine what affect 
those functional limitations would have 
on the veteran's employability.  
Specifically, the examiner should provide 
an opinion as to whether the objectively 
demonstrated symptomatology associated 
with the veteran's service-connected 
disabilities prevents him from engaging 
in substantially gainful employment.  The 
examiner should provide the rationale for 
his/her opinion.

7.  The notice to the veteran and his 
representative to report for the 
examinations should include citation of 
the provisions of 38 C.F.R. § 3.655 
(2003), specifically advising the veteran 
that if he fails to report for the 
examination without good cause his claim 
shall be rated based on the evidence of 
record and/or denied.

8.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examinations and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

9.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



